Mr. Justice Lawrence delivered the opinion of the court: The only question presented by this record is, whether justices of the peace have jurisdiction in suits brought by administrators against a person not an executor or administrator, where the amount claimed does not exceed one hundred dollars. The 10th clause of the 17th section of the act in regard to justices of the' peace gives jurisdiction “in all actions in which an executor or administrator is plaintiff, or for property purchased at an executors or administrators’ sale, where the amount claimed does not exceed one hundred dollars.” We do not see how, under this clause, the jurisdiction can be questioned. Language could hardly be more explicit. The case of Williams v. Blankenship, 12 Ill., 122, quoted by the counsel for the defendant in error, seems to be misunderstood. That was a suit not only by an administrator, but against an executor, and the court held that the 11th clause in the section above quoted, giving jurisdiction in actions against executors and administrators to the amount of twenty dollars, must be considered as restrictive of the other provisions. But they did not decide that executors and administrators could not bring suit to the amount of $100, as the 10th clause of the section says they may, in all cases where another administrator or executor is not defendant. It may be remarked that the decision in the case of Williams v. Blankenship is very incorrectly stated by the reporter in his syllabus, and hence, unless the opinion is examined with a little care, persons may be misled as to what really was decided. Judgment reversed.